DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 42 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 34 does not require: the first portion comprising a [...] raised reservoir stack arranged on one end of the cartridge [...], wherein: the second portion extending out from the first portion and comprising a capture and analysis region including a plurality of analysis windows; and a plurality of return chimneys configured to return fluid back to respective first sample reservoir of the reservoir stack for recirculation thereof, wherein: each opening of each first sample reservoir includes a circumference arranged on the inlet surface, each chimney for each respective first sample reservoir comprises a channel cut within a corner of a respective opening of each respective first sample reservoir of the end surface of the reservoir stack, and each channel having a first end spaced away from the circumference of a respective reservoir opening, and a second end corresponding to an opening in a circumference of a respective reservoir opening.  Claim 42 does not require at least one filter having at least one aperture configured to retain particles larger than a threshold size; and one or more fluidic pumps configured to convey the mixture to the capture and analysis region of claim 34 (previously in claim 20).  The inventions as claimed materially different design.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 42 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Regarding claim 34, in view of the Specification ¶ 0015, 0026+, the “first portion comprises a monolithic, integral, rectangular reservoir stack arranged on one end of the cartridge and configured as a housing which includes at least a plurality of linearly aligned, first sample reservoirs each including an opening configured to receive a mixture of a plurality of target biological particles and a ferrofluidic solution” was interpreted as the reservoir stack means for receiving a mixture of a plurality of target biological particles and ferrofluidic solution (ferrofluid).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 34 recites “the first portion comprises a monolithic, integral, rectangular reservoir stack”.  The current Remarks indicates item 108 in Fig. 1 as a reservoir stack & the term “monolithic” corresponds to a one-piece structure, see P9-10 of the Remarks.  The closest support the examiner could find is in ¶ 0020 of the specification, “Cartridge 100 may comprise multiple layers integrated into a unitary or an integrated cartridge. In an alternative embodiment, cartridge 100 may comprise a single construction with various features discussed below integrated therein.”  However, the specification as originally filed does not include the term monolithic, nor describes the reservoir stack as a one-piece structure.  This is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 35, the recitation “the filter is configured to operate in at least an active filter mode [...]” is unclear what structure is being claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-38, 40 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2007/0166199) in view of Koser (US 2013/0313113), and further in view of Anderson et al. (US 2012/0190589) or Richards et al. (US 5439586).
Regarding claim 34, Zhou et al. teach a biological particle separation cartridge comprising: 
a first portion (216); 
a second portion (104/110) being integral (see Fig. 2 & ¶ 0003 for example) with the first portion (see i.e., “The reagent valve 224 fluidly couples a reagent reservoir 214 to the channel 228. More particularly, each reagent reservoir 214 aligns with a respective valve 224. Fluid from the reagent reservoirs 214 flow into respective reservoir ports 236. In one exemplary implementation, fluid flows from a reagent reservoirs 214 in response to a user releasing a vacuum condition in the reservoir 214, which allows the fluid to freely fall from the reagent reservoir 214 into the reservoir port 236. When the valve 224 is actuated, the fluid in the reservoir port 236 flows to the channel 228.” ¶ 0066 & “[...] the reagent cartridge 216 includes a plurality of reagent reservoirs 214 that hold fluidic reagents. The 
the first portion (216) comprises an integral, rectangular reservoir stack (see i.e., “a reagent cartridge 216 (not shown in FIG. 1) having a plurality of reagent reservoirs 214 that contain fluidic reagents.” ¶ 0064) arranged on one end of the cartridge and configured as a housing which includes at least a plurality of linearly aligned, first sample reservoirs (at least two of 214) each including an opening (see Fig. 2 for example) configured to receive a mixture of a plurality of target biological particles (¶ 0002+), 
each opening of each reservoir of the reservoir stack (214) is arranged on an end surface of the reservoir stack (i.e., end surface of 214 in Fig. 2) spaced away from a first surface of the second portion (see i.e., surface of 104/110 in Figs. 2 & 5 for example), as the reservoir stack is in a raised configuration relative to the surface of the second portion (see Fig. 2 for example), and 
the second portion (104/110) extending out from the first portion (216) and comprises at least a capture and analysis region (i.e., “the fluid flows through a detecting window 814 where it is characterized by the detection system 800. Generally, the detection system 800 in the depicted 
a plurality of fluidic channels (816) each capable of directing fluid to the capture and analysis region (see Fig. 9 & ¶ 0118-0121+); 
one or more fluidic pumps (i.e., “selectively operating the reagent valves 224, the distribution valve 226, and the channel pumps 222, fluid can flow in various combinations of flow patterns from the reagent reservoirs 214 to the outlet reservoirs 220” ¶ 0081) capable of conveying the mixture to the capture and analysis region (¶ 0081-0085; 0118-0121+).  
Regarding claim 34, Zhou et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “A biological particle separation cartridge configured for use in an assay instrument to separate biological particles from a ferrofluidic mixture”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claim 34, the limitation a second portion (104/110) being integral (see Fig. 2 & ¶ 0003 for example) with the first portion (216) appears to be taught as the system 200 is assembled, the second portion would be integral with the first portion, see rejection above.  In the event that the limitation is not shown with sufficient specificity, then it would have been 

Regarding claim 34, although Zhou et al. teach the first portion is made of a rigid material (¶ 0150), the reference does not explicitly teach the first portion comprising a monolithic reservoir stack.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the reservoir stack monolithically, i.e., one-piece structure, for rigidity and manufacturing convenience.  

Regarding claim 34, although Zhou et al. teach the reservoir stack configured to receive a mixture of a plurality of target biological particles (¶ 0002+), the reference does not explicitly tech a ferrofluidic solution.

Koser et al. teach a cartridge comprising: 
a first portion (i.e., inlet portion) and a second portion (i.e., microfluidic portion), 
the first portion comprising a reservoir stack (i.e., a stack of inlets 310, 312, 314) arranged on one end of the cartridge (see Fig. 5 for example) which includes at least a plurality of linearly aligned, first sample reservoirs (e.g., inlets 310, 312, 314) configured to receive a mixture of a plurality of target biological particles and a ferrofluidic solution (¶ 0161), 
wherein the first portion having an inlet end (i.e., top end of the inlets 310, 312, 314) and corresponding inlet end surface spaced away from a first surface of the second portion (i.e., inlet surface of the microfluidic portion), and 
the inlet end surface having arranged thereon a reservoir inlet for each of the plurality of the linearly aligned first sample reservoirs (see Fig. 5 for example); 
a capture and analysis region arranged in the second portion (see e.g., capture region & electrodes region ¶ 0008, 0083-0094, 0162+ & Fig. 5); 
a plurality of fluidic channels arranged in the second portion (see Fig. 5), each corresponding to a respective first sample reservoir of the reservoir stack (see Fig. 5), and configured to communicate the mixture between the first sample reservoirs and the capture and analysis region (see Fig. 5 & ¶ 0162); 
a fluidic pump (302) to convey the mixture from the filter to the capture and analysis region (¶ 0159, 0161);
one or more fluidic pumps configured to convey the mixture from the filter to the capture and analysis region; and 
wherein the filter comprises an electromagnetic filter (¶ 0009+);  
wherein the reservoir stack includes a plurality of secondary reservoirs (see a plurality of reservoirs downstream of the inlets 310, 312, 314 in Fig. 5); 
wherein the reservoir stack includes a plurality of return chimneys (see chimney shaped inlets 310, 312, 314 in Fig. 5) capable of returning fluid back to respective reservoirs of the reservoir stack; 
further comprising one or more windows (e.g., observation window) for viewing the capture and analysis region (¶ 0203; see also “resulting microparticle motion 
further comprising one or more pneumatic lines configured to relay pressure and/or vacuum to at least one of the reservoirs and channels (¶ 0074).
It would have been obvious to one of ordinary skill in the art to modify the cartridge of Zhou et al. to receive a mixture of a plurality of target biological particles and a ferrofluidic solution, as taught by Koser et al. to perform separating a plurality of target species in a biocompatible ferrofluid, focusing target species in a biocompatible ferrofluid, detecting target species in a sample, etc. (Koser et al. Abstract & ¶ 0002+).  The claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Modified Zhou et al. do not explicitly teach at least one filter having at least one aperture configured to retain particles larger than a threshold size.

Anderson et al. teach a biological particle separation cartridge comprising: 
one or more cartridge alignment features (e.g., skirt, notch 4382) configured to receive corresponding portions of an assay instrument (¶ 0315-0318); 
a reservoir stack (e.g., upper cartridge body 1411) arranged on one end of the cartridge (see Fig. 14b for example) and comprising a plurality of sample reservoirs (e.g., sample chambers ¶ 0224) configured to receive a mixture of a plurality of target biological particles and a solution (¶ 0097, 0139+); 
a capture and analysis region (e.g., detection chambers 1445, 1446 “Detection chambers 1445 and 1446 preferably, comprise immobilized binding reagents for analytes of interest, preferably an array of binding reagents [...]” ¶ 0272; e.g., capture layer/surface/zone ¶ 0123); 
a plurality of fluidic channels (e.g., fluidic conduits ¶ 0019, 0224+; see also sample conduit 1415, sample conduit branches 1440, 1441 ¶ 0271+), each corresponding to a respective reservoir of the reservoir stack, and configured to communicate the mixture between the sample reservoirs and the capture and analysis region (¶ 0019, 0271-0272+); 
a filter positioned between the sample reservoirs and the respective fluidic channels (¶ 0188), the filter having at least one aperture configured to retain particles larger than a threshold size (¶ 0188+); 
a fluidic pump (e.g., flexible wall/diaphragm ¶ 0260+) to convey the mixture from the filter to the capture and analysis region (see ¶ 0327-0329 for example); and
wherein the interior walls of the fluidic channel include a smooth surface (this limitation is sufficiently broad to have read on laminar flow channel allowing a smooth fluidic transition of Anderson et al. ¶ 0274, 0253);
further comprising degasser component configured to vent gas within fluidic components of the cartridge (¶ 0174);  
wherein the reservoir stack includes a plurality of secondary reservoirs (e.g., reagent chambers ¶ 0224 & Fig. 14b for example); 
wherein the reservoir stack includes a plurality of return chimneys (see e.g., cap insert 1414 & well-shaped chambers as shown in Fig. 14b) capable of returning fluid back to respective reservoirs of the reservoir stack;
further comprising one or more pump valves (¶ 0260+) each configured to facilitate movement of fluid from the reservoir stack into the channels (see ¶ 0327-0329 for example);
further comprising one or more windows (e.g., detection windows) for viewing the capture and analysis region (i.e., “windows configured to allow optical measurements on samples in the cartridge such as measurements of absorbance, light scattering, light refraction, light reflection, fluorescence, phosphorescence, chemiluminescence, electrochemiluminescence, etc.” ¶ 0171); and
further comprising one or more pneumatic lines (e.g., vent port) configured to relay pressure and/or vacuum to at least one of the reservoirs and channels (i.e., “cartridge may also include vent ports in fluidic communication with the sample, detection and/or waste chambers (directly or through vent conduits) so as to allow the equilibration of fluid in the chambers with the atmosphere or to allow for the directed movement of fluid into or out of a specified chamber by the application of positive or negative pressure” ¶ 0174, 0297, 0303, 0322+).

Richards et al. teach that it is well-known in the art to utilize a filter mesh in the presence of a magnetic field, to separate preselected cells or proteins from a biological sample (see C2/L56-C3/L7, C3/L30-52 & Fig. 1), wherein the filter comprises an electromagnetic filter (C7/L66-C8/L3, C8/L35-64, C10/L24-45+), wherein the electromagnetic filter communicates 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Zhou et al. with the teaching of Richards et al., for the purpose of separating preselected cells or proteins from the sample (C2/L56-C3/L7, C3/L30-52); or Anderson et al., for removing particulate matter that may be present within the sample itself (¶ 0188).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396. 

Regarding claims 37, 38, 40 & 41, modified Zhou et al. teach the cartridge:
37.	further comprising degasser component (e.g., ventilation valves 264, 266) configured to vent gas within fluidic components of the cartridge (¶ 0080);   
38.	wherein: the reservoir stack includes a plurality of linearly aligned secondary reservoirs (i.e., at least two of different reservoirs 214), each having an opening arranged on end surface of the stack and immediately adjacent an edge of the end surface of the stack (see Fig. 2); and the cartridge includes a plurality of valve sets including: a first valve V1 (respective valves 224) configured to receive fluid from a respective secondary reservoir, a second valve V2 (respective valves 224) configured to receive fluid from a respective sample reservoir, a third valve V3 (226) configured to receive fluid from V1 and V2; and 
40.	further comprising one or more pump valves (222a-c) each configured to facilitate movement of fluid from the reservoir stack into the channels (i.e., “the channel pumps 222 can pump fluids bi-directionally, which allows back-and-forth fluid flow along the microfluidic channels 218” ¶ 0079, 0081-0085+); and  
41.	further comprising one or more pneumatic lines (see a plurality of pneumatic features, such as pneumatic lines in the pneumatic manifold 110a, and drive chambers 234, for providing pneumatic signals) configured to relay pressure and/or vacuum to at least one of the reservoirs and channels (¶ 0081-0085+).  

With regard to limitations in claim 35 (e.g., “…the filter is configured to operate in at least an active filter mode, whereby the filter is electromagnetically tuned to allow passage of particles of a desired size”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 

Regarding claim 36, the claim limitation is sufficiently broad to have properly read on modified Zhou et al., as the device appears to include a smooth surface for communicating with the recited mixture (see Zhou et al. ¶ 0008). However, claim 36 is being examined as broadest reasonable interpretation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Zhou et al. with a smooth fluidic channel interior surface, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable smooth surface for the fluidic channel involves only routine skill in the art, for the purpose of fluidic flow without interfering by the interior surface.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2007/0166199) in view of Koser (US 2013/0313113), and Anderson et al. (US 2012/0190589) or Richards et al. (US 5439586), and further in view of Lawson et al. (US 2008/0219890).


Lawson et al. teach a biological particle separation cartridge comprising: 
a first portion (i.e., a portion of 48) and a second portion (i.e., a portion of 110), 
the first portion comprising an integral, substantially rectangular reservoir stack (e.g., loading block 48) arranged on one end of the cartridge configured as a housing which includes at least a plurality of linearly aligned, first sample reservoirs (e.g., wells 54) configured to receive a mixture of a plurality of target biological particles (¶ 0088+), 
wherein the housing having an inlet end and corresponding inlet end surface (50) spaced away from a first surface of the second portion (i.e., top surface of 180), and 
the inlet end surface (50) having arranged thereon a reservoir inlet for each of the plurality of the linearly aligned first sample reservoirs (see Fig. 10B for example); 
a capture and analysis region (i.e., “Polymerase is immobilized in an array of zero-mode waveguides. The waveguide is exposed to a template/primer duplex, which is captured by the enzyme active site.” ¶ 0138) arranged in the second portion; 
a plurality of fluidic channels (12/112) arranged in the second portion, each corresponding to a respective first sample reservoir of the reservoir stack, and configured to communicate the mixture between the first sample reservoirs and the capture and analysis region (see Figs. 9-10 for example); 
at least one filter having at least one aperture configured to retain particles larger than a threshold size (¶ 0128); 
one or more fluidic pumps (e.g., vacuum pump 554) configured to convey the mixture from the filter to the capture and analysis region (¶ 0090); and
wherein the reservoir stack includes a plurality of linearly aligned secondary reservoirs, each having an inlet arranged on the inlet surface of the stack and immediately adjacent an edge of the inlet surface of the stack (see Fig. 10E for example); and
wherein the reservoir stack includes a plurality of return chimneys capable of returning fluid back to respective first sample reservoir of the reservoir stack (see Fig. 10D), wherein: 
each inlet of each first sample reservoir includes a circumference arranged on the inlet surface, 
each chimney for each respective first sample reservoir comprises a channel cut within the inlet end surface of the reservoir stack (i.e., “a keyhole shape at the top 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the reservoir stack as taught by Lawson et al. (Fig. 10D & ¶ 0085) necessary to facilitate loading a sufficient amount of sample into the channels of the flow cell (Lawson et al. ¶ 0085).  In addition, as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141.  

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
The Drawings objections have been withdrawn.
112(a)/First paragraph rejection have been revised according to newly presented claim 34.  The specification as originally filed does not include the term monolithic, nor describes the reservoir stack as a one-piece structure (as suggested by the applicant on P9-10 of the Remarks.  Examiner requests the applicant to point out support for “the first portion comprises a monolithic, integral, rectangular reservoir stack”.  
112(b)/Second paragraph rejections have been revised according to newly presented clams.

In response to the Applicant’s argument to Zhou et al. fail to teach integral reservoirs, Examiner disagrees.  As shown in Fig. 2, the reagent cartridge 215 are integral with a plurality of regent reservoirs 214 (see i.e., “a reagent cartridge 216 (not shown in FIG. 1) having a plurality of reagent reservoirs 214 that contain fluidic reagents.” ¶ 0064).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s argument to Lawson et al., the claim appears to be sufficiently broad to have properly read on modified Zhou et al.  
Applicant is thanked for their thoughtful amendments to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798